DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adan Ayala (Reg. No. 38,373) on August 26, 2021.
The application has been amended as follows: 
In claim 6, line 3, the term “relatively” has been deleted, to result in the phrase “the relatively wide portion” changing to “the wide portion”.

Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to suggest of make obvious, the claimed wearable electronic device assembly, viewed as a whole, requiring a connector comprising first and second parts configured to be secured together with the two overlapping end regions of the strap extending between them, thereby to secure the two overlapping end regions of the strap together; and the second part of the connector comprises a main body having an aperture to receive the projection of the first part therein, and a securement part retained by and movable with respect to the main body between a released position and a securement position; wherein the projection has an engagement protrusion configured to engage with at least one of the main body and the securement part when the securement part is in the securement position, to retain the projection in the aperture of the second part of the connector, in combination with other limitations of the claims.
To conclude, each claim is allowable because each claim recites a combination of elements not disclosed or suggested by any of the references of record, taken alone or in combination. The invention resides in the combination of elements as variously recited in the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Analogous assemblies are represented by Lo (U.S. Patent No. 10,039,350), Argiola (U.S. Patent No. 9,615,635), Charles et al. (U.S. Patent No. 4,221,063), Voumard (U.S. Patent No. 5,189,763), and Kemp (U.S. Patent Nos. 1,543,399 and 1,498,126).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073.  The examiner can normally be reached on m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/            Primary Examiner, Art Unit 3677